DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,701,722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 4, filed 6 April 2021, in view of the amendment with respect to claim 19 have been fully considered and are persuasive.  The objection of the claim has been withdrawn.
Applicant’s arguments, see page 4, filed 6 April 2021, in view of the terminal disclaimer with respect to claims 13-15 and 17-19 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn.
Applicant’s arguments, see page 4, filed 6 April 2021, in view of the amendments with respect to claims 16 and 20 have been fully considered and are persuasive.  The 112 rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 13-20 are allowable over the prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious as stated in the italic below.
In claims 13 and 17, …receiving, from a base station (BS), downlink control information (DCI) including a new data indicator (NDI); decreasing a contention window size (CWS) based on a toggled value of the NDI; performing a channel access procedure based on the decreased CWS... in combination with other limitations recited in claims 13 and 17.
Note that the first closest prior art Moon (US 2018/0175975 [cited by the applicant in the IDS received 27 May 2020]) teaches receiving, from a base station (BS), downlink control information (DCI) including a new data indicator (NDI) (¶100; Table 3: terminal receives DCI including NDI from BS); performing a channel access procedure (¶229; figure 14: UE performs CCA to determine if unlicensed band channel is occupied); and transmitting, to the BS, the uplink data scheduled by the DCI in the unlicensed band based on a result of the channel access procedure (¶¶47, 49, 74, 227, 229; Table 3; figure 14: UE transmits uplink data to BS when CCA procedure determines that the unlicensed band channel is not occupied using uplink subframes according to UL-DL configuration received in DCI from BS). However, Moon fails to disclose or render obvious the italic limitations as claimed.
3GPP (3GPP TR 36.889 [cited by the applicant in the IDS received 27 May 2020]) teaches decreasing a contention window size (CWS) (page 53, Category 4: vary/decrease contention window size); and performing a channel access procedure based on the decreased CWS (page 53, Category 4: perform LBT using varied/decreased contention window size). However, 3GPP fails to disclose or render obvious the italic limitations as claimed.
Note that the third closest prior art Tao (Enhanced LBT Algorithm for LTE-LAA in Unlicensed Band by Tao et al.) teaches decreasing a contention window size (CWS) (§III.B; figure 3: decrease CW size to achieve QoS metric level). However, Tao fails to disclose or render obvious the italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469